Citation Nr: 1524903	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-45 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder. 

3.  Entitlement to an increased rating for service-connected hepatitis C, currently evaluated as 10 percent disabling

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in July 2004 (PTSD) and April 2010 (depressive disorder, hepatitis C, and TDIU).

In an August 2011 rating decision, the RO reopened a previously denied claim for service connection for PTSD.  A July 2004 rating decision denied service connection for PTSD because there was no evidence of a diagnosis.  After being notified of the decision in August 2004, the Veteran did not file a notice of disagreement with this claim.  However, additional VA medical records, which included a diagnosis of PTSD, were associated with the claims file within one year of that rating decision.  As new and material evidence was received within one year of the July 2004 rating decision, that decision did not become final and remains pending.  As such, this issue has been characterized as entitlement to service connection to PTSD.  See 38 C.F.R. § 3.156(b) (2012); Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The case was previously before the Board in June 2013 wherein the Board denied the issue of an increased rating for service-connected hepatitis C.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision, the Court vacated the Board's decision on that issue and remanded the case for readjudication in compliance with directives specified in October 2014.

In the June 2013 Board decision, the issue of service connection for PTSD was remanded.  The Board finds substantial compliance with the requested development of that issue.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder, an increased rating for service-connected hepatitis C, currently evaluated as 10 percent disabling, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran does not meet the criteria for a diagnosis of PTSD under DSM-IV diagnosis criteria.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was provided by a letter dated in July 2011.

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Dingess requirements, the July 2011 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for a VA examination in July 2013.  The Board finds that the examination and opinion are adequate, as the report provides findings relevant to the Veteran's condition and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id; see also 38 C.F.R. § 4.125(a) (2014).

Service treatment records do not show a diagnosis of PTSD that complies with DSM-IV.  In fact, no diagnosis of PTSD is shown in service.  The separation examination report dated in March 1973 indicated normal results to psychiatric evaluation.  While PTSD is not shown in service a stressor has been verified.  That is, the Veteran had combat service in Vietnam.  However, even with a requisite stressor a diagnosis must still be shown in order for service connection to be granted.

There are post-service treatment records that indicate a diagnosis off PTSD.  An April 2004 VA hospitalization includes a diagnosis of PTSD, however, this is contradicted by later records.  A report of a May 2004 initial PTSD examination shows that the Veteran provided a history of several service-incurred stressors.  Following mental status examination and behavioral observation of the Veteran, the examiner supplied diagnoses which included substance induced mood disorder and personality disorder, not otherwise specified.  He added that it was not likely that the Veteran was exhibiting a diagnosis of PTSD, although his subjective complaints could be indicative of symptoms of PTSD.

A report of a May 2004 VA general medical examination includes a diagnosis of polysubstance abuse and substance induced mood disorder.  An August 2004 VA outpatient individual treatment note shows that a treatment plan was supplied pertaining the Veteran's PTSD.  A September 2004 VA student progress note includes a diagnosis of PTSD.  Diagnoses of PTSD were also noted in June 2007 and September 2010.  

A May 2011 VA PTSD examination report is of record, wherein the examining psychologist noted that he had reviewed the Veteran's claims folder.  The examiner found  that certain psychiatric-based testing showed clinically significant elevations for negative impression management and, coupled with marked restriction in the Veteran's disclosure of information, called into question the validity of the tests.  He added that it was less likely than not that the Veteran exhibited a diagnosis of PTSD as the testing was deemed to be "INVALID."  He commented that prior testing supplied by another physician was also invalid.  In a June 2011 addendum, the examiner noted he remained "steadfast," after reviewing certain other medical records, that his previously-supplied opinion was correct.

A June 2011 VA mental health group counseling note shows that a diagnosis of PTSD was provided by a PhD.  As noted, the findings in the medical record are mixed; some indicate that the Veteran has PTSD, some say otherwise.  The prior Board decision, found the evidence to be inadequate.  Therefore, a VA examination was offered in July 2013.

The Board notes that part of the examination report is in the paper claims file but the full report is in the Veteran's Virtual VA claims file.  This examiner again reported that the Veteran does not have a diagnosis of PTSD that conforms to DSM-IV criteria.  The Veteran was diagnosed with depressive disorder secondary to general medical condition, for which he is already service-connected.

The examiner reported the following: "Intrusive recollections are reported.  Nightmares are reported.  Flashbacks are reported.  Psychological reaction to smell of diesel fuel causes anxiety.  Physiologic reaction to reminders is increased heart rate.  Avoidance of talking about it is present.  Avoidance is present for 4th of July.  Amnesia exists for some instances.  Interests have been reduced.  Social interests are constricted.  Emotional numbing is reported.  Future plans are vague -- survive day.  Sleep is often not restorative.  Irritability is reported but no violence.  Concentration is impaired.  Hypervigilance is reported.  Startle response is elevated.  He reports symptoms that meet criteria for PTSD.  Substance abuse history includes two treatments for dependence; last alcohol was last night.  The pattern is to drink twice a week and the amount each time varies from two beers to a six pack.  He has been advised that he should stop drinking because he has hepatitis C and drinking could cause serious liver problems.  He reports that he is willing to take the risk of liver problems because, 'I have a hard time accepting the advice' that two beers will kill me.  Other drugs include cocaine snorting and smoking, marijuana, methamphetamine.  Last used cocaine two years ago.  Speed last used more than 2 years ago.  Marijuana used last week."

Upon examination, the examiner provided the following opinion: "Based on the information available, [the Veteran] does not have PTSD caused by combat in Vietnam."  The examiner reported the following: The Veteran "appears to be cognitively intact.  His vague and nonspecific descriptors of the reference traumas and of his symptoms suggest cognitive deficit (ruled out) or possible feigning.  His SIMS scores were strongly suggestive of feigning.  His TSI responses showed extreme over-endorsement of symptoms.  Both behavioral and testing data support the conclusion that [the Veteran's] portrayal of his situation during this evaluation is unlikely to be valid."  The Board finds that this examination report is more thorough and has higher probative value than any of the other evidence that is of record.  

The Board also considered the lay evidence provided by the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the PTSD at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence, the Board concludes that service connection is not warranted for PTSD.  The preponderance of the evidence including the July 2013 VA examination report which considered whether the Veteran met the DSM-IV criteria for it and found that he did not shows that the Veteran does not have it, and so service connection cannot be established for it.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).


ORDER

Service connection for PTSD is denied.


REMAND

In July 2006, service connection was granted for hepatitis C and a 10 percent rating was assigned.  The Veteran submitted a claim for increased rating in January 2010.  He contends that his condition worsened and that he is entitled to a higher rating. 

The Veteran underwent VA examinations in February and April 2010.  The Court found that the Board erred in relying on an inadequate April 2010 examination.  The Court wrote: "although the April 2010 examiner states that the '[v]eteran reports no significant change in his condition since [the February 2010 examination],' and notes that the appellant's weight is 'stable in the 165-170 [pound] range'... he fails to consider that only two months earlier, at the February 2010 examination, the appellant weighed 185 pounds (R. at 758).  In light of the February 2010 examination, the April 2010 examination does not appear to be 'based on consideration of the Veteran's prior medical history and examinations'...and remand is warranted for VA to provide an examination that adequately considers the fluctuating weight-related aspect of the appellant's condition."

The Court also noted the recent decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consideration as to the collective and combined effect of the Veteran's service-connected disabilities, including on an extra-schedular basis must be deferred until the RO has completed the actions requested upon Remand.  Id.  Therefore, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extra-schedular rating because of the potential compounding effects between the Veteran's service-connected disabilities. See Johnson, 762 F.3d at 1362.

The claim for a TDIU is inextricably intertwined with the service connection and higher initial rating issues currently on appeal.  Hence, the Board will defer adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected Hepatitis C.  All indicated studies must be performed.  All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

Based on the examination and review of the record, the examiner should identify all current manifestations of the Veteran's Hepatitis C.

The examiner is requested to comment on the Veteran's apparent weight loss between the February 2010 and April 2010 examinations, to include providing an opinion as to whether such weight loss resulted from the hepatitis C.

2.  Thereafter, readjudicate the appeal, to include entitlement to a TDIU.  In doing so, the RO must consider whether to refer this case to the Director, Compensation Service, for extra-schedular consideration on a single or combined disability basis.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




